Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Title
Amend the title to: FIXING DEVICE AND IMAGE FORMING APPARATUS CAPABLE OF INHIBITING AN ELASTIC BODY FROM BEING LARGELY DEFORMED IN A WIDTH DIRECTION OF AN ENDLESS BELT

Specification
	On page 3, line 2, change “B” to --- 3B ---.
On page 8, line 16, after “the facing portion” insert --- 152 ---.

On page 12, line 22, after “restricting surface” insert --- 153A ---.
On page 29, line 2, change “comprises” to --- includes ---.
On page 29, line 4, change “the nip portion” to --- a nip portion ---.

Claims
	Claim 7, line 2, change “Wherein” to --- wherein ---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-16 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a fixing device including: a heater; a rotating member heated by the heater; an endless belt; an elastic body forming a nip portion by nipping the endless belt between the elastic body and the rotating member, the elastic body being elastically deformable; and a holder holding the elastic body, wherein the holder includes: a base surface supporting the elastic body; a facing portion protruding from the base surface and facing the elastic body in a moving direction in which, in the nip portion, 

Claims 17 is allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a housing; a developer image forming portion mounted on the housing and forming a developer image on a sheet; and a fixing device mounted on the housing and fixing the developer image on the sheet, wherein the fixing device includes a heater, a rotating member heated by the heater, an endless belt, an elastic body forming a nip portion by nipping the endless belt between the elastic body and the rotating member, the elastic body being elastically deformable, a holder holding the elastic body, wherein the holder includes: a base surface supporting the elastic body; a facing portion protruding from the base surface and facing the elastic body in a moving direction in which, in the nip portion, the endless belt moves in a circumferential direction; and a plurality of .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujii et al disclose a fuser that includes an endless belt, a base member, a sheet member including a first section pinched between an inner surface of the endless belt and the base member, a second section extending from an end of the first section, and a third section extending from an end of the first section, and a stationary member configured to pinch the second and third sections of the sheet member with a base member, the 
Fujimoto et al disclose a fixing device including a nip former of a specific surface roughness.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
March 12, 2021